Exhibit 10.1 December 17, 2015 Rebecca Flick [Address] Dear Rebecca: It is with great pleasure and enthusiasm that we offer you the position of Executive Vice President & CFO of Hancock Fabrics, Inc. (“Hancock Fabrics” or the “Company”), reporting to the Company’s Chief Executive Officer, subject to final approval of your appointment by the Board of Directors of Hancock Fabrics (the “Board”). Unless we mutually agree otherwise, your employment is effective January 4, 2016. (The first day of your employment with Hancock Fabrics is referred to as your “Start Date.”) You will be classified as an exempt (Salaried) employee. Your compensation package includes an annual base salary of $250,000.00 (payable bi-weekly), which is subject to applicable payroll deductions. You will be eligible for participation in the Company’s incentive programs, with the type and amount of any award to be determined by the Board or a committee thereof in its sole discretion. Because your position is exempt from overtime pay, your salary will compensate you for all your hours worked. This offer is contingent on an acceptable outcome of a background check. In connection with your relocation from Atlanta to the Tupelo area, Hancock Fabrics will allocate $2000.00 per month for temporary housing for six (6) months, beginning on January 1, 2016 through and including June 30, 2016. The allocation will apply to either corporate housing provided by Hancock or housing you secure on your own for the six month period. You agree that you will complete your relocation as soon as reasonably possible in 2016, and in all events you agree that you will be regularly present in the Company’s offices from your Start Date. Hancock Fabrics will reimburse you for mileage, tolls, meals (if you are staying in a hotel), hotel for six (6) round trips between Tupelo and Atlanta. These trips may be utilized to monitor and prepare for the sale of your existing home. Hancock Fabrics will pay for the loading and unloading of household goods. The moving company will be responsible for packing and unpacking your household goods. Hancock Fabrics will provide damage replacement coverage for household goods. Costs for the transportation, loading and unloading must be pre-approved and will be direct billed to Hancock Fabrics. If applicable, Hancock Fabrics will reimburse you for the reasonable costs of storing your household items for up to six (6) months. It is agreed that in the event of your voluntary termination of employment with Hancock Fabrics within [ two years after your Start Date
